Citation Nr: 0621235	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-05 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for residuals, implant, 
first metatarsophalangeal joint of the left foot (claimed as 
joint pain).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for residuals, implant, first metatarsophalangeal 
joint, left foot (claimed as joint pain) and allergic 
rhinitis.  

In March 2005 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In June 2005 the Board remanded the case for further 
development.  

The issue of entitlement to service connection for residuals, 
implant, first metatarsophalangeal joint of the left foot is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Current allergic rhinitis has been shown by competent medical 
evidence to be etiologically related to service.  


CONCLUSION OF LAW

Service connection for allergic rhinitis is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further assistance or notice (including that 
specified in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) is unnecessary to aid the veteran in substantiating 
his claim.  


II.  Analysis

As a preliminary matter, the Board notes that the June 2005 
remand instructed that the AMC/RO undertake certain 
development in regard to the claims on appeal.  After such 
development was completed, the remand instructed that the 
claims should be readjudicated, and, if any remained denied, 
a supplemental statement of the case (SSOC) should be issued 
before returning the case to the Board.  

The AMC undertook the requested development, however, it did 
not readjudicate the claims and issue an SSOC.  Although the 
veteran is entitled to VA compliance with the terms of a 
remand order, in light of the favorable decision in this 
appeal in regard to the allergic rhinitis claim, the veteran 
is not prejudiced by the AMC's failure to readjudicate and 
issue an SSOC on that claim.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element of a successful service connection claim is 
clearly met in this case as the October 2005 VA examination 
gave a diagnosis of allergic rhinitis.  Also, VA outpatient 
treatment records from August 1994 to August 2003 include 
diagnoses of and treatment for allergic rhinitis.  

In regard to the second element, service medical records 
reflect treatment for eyes itching and burning in association 
with sneezing in June 1968.  The veteran has consistently 
reported that this condition has been present since service.  
At the March 2005 Travel Board hearing he testified that he 
was treated for allergic reactions in service.  While the 
veteran is capable of reporting symptoms experienced in 
service, he is not competent to diagnose allergic rhinitis in 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the service medical records do not include a 
diagnosis of allergic rhinitis in service, service connection 
could nonetheless be established if all the evidence, 
including that pertinent to service, established that 
allergic rhinitis began in service.  38 C.F.R. § 3.303(d).

While VA outpatient treatment records indicate allergic 
rhinitis, they do not include an opinion linking current 
allergic rhinitis to service.  The veteran underwent VA 
examination in October 2005 to evaluate his condition.  The 
veteran complained of intermittent runny nose and itchy eyes 
dating back to 1968, for which he used Claritin and Flonase.  
The veteran reported that the symptoms occurred throughout 
the year without many seasonal fluctuations.  Ear, nose, and 
throat examination was within normal limits.  

The VA examiner's diagnosis included allergic rhinitis, and 
perhaps nonallergic rhinitis as well, dating back to the late 
1960s, with no nasal obstruction and no nasal polyps.  The VA 
examiner noted that there was nothing in the record dating 
back to the 1960s which indicated rhinitis problems, however, 
he stated that, based on the veteran's history alone, and 
without medical record documentation, it was at least as 
likely as not that allergic rhinitis dated back to service.  
This opinion provides competent evidence of a nexus between 
current allergic rhinitis and service.  Therefore, in the 
absence of any competent medical opinion to the contrary, all 
three elements of a successful service connection claim have 
been satisfied and service connection for allergic rhinitis 
is warranted.  
 

ORDER

Entitlement to service connection for allergic rhinitis is 
granted.  


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The agency of original jurisdiction (AOJ) will issue a 
supplemental statement of the case (SSOC) if, pursuant to a 
remand of the Board, it develops the evidence (as is the case 
here) or cures a procedural defect, unless one of the 
following two exceptions applies: 1) the only purpose of the 
remand is to assemble records previously considered by the 
RO; or 2) the Board specifies in the remand that a SSOC is 
not required.  38 C.F.R. § 19.31 (2005).  Neither exception 
applies in this case.  

The June 2005 remand instructed that the RO, via the AMC, 
contact Dr. Durhart, and request copies of all clinical 
records reflecting treatment for allergic rhinitis and a left 
foot disorder from 1968 to the present, contact the veteran 
and ask him to provide the full name, address, and dates of 
treatment by Dr. Raley, and, after this information was 
provided, contact Dr. Raley and request that he provide 
copies of all records of treatment for allergic rhinitis and 
a left foot disorder.  The AMC was also instructed to request 
that the VAMC in St. Louis provide copies of all records 
documenting treatment for allergic rhinitis and a left foot 
disorder from 1993 to 1999.  Finally, the veteran was to be 
afforded an ear, nose, and throat examination.  After all of 
the development was completed, the remand instructed that the 
claims should be readjudicated, and, if any remained denied, 
an SSOC should be issued before returning the case to the 
Board.  

The record reflects that the AMC sent letters to Dr. Durhart 
in June and August 2005, requesting records of treatment, but 
that there had been no response.  While a June 2005 letter 
asked the veteran to provide a Form 21-4142 for Dr. Raley so 
that treatment records described in the June 2005 remand 
could be obtained, the record does not reflect that the 
veteran has provided the necessary release.  A request for 
treatment records from the VAMC in St. Louis from 1993 to 
1999 was made, and those records have been associated with 
the claims file.  As discussed above, the veteran was 
afforded an ear, nose, and throat examination in October 
2005. 

Despite the development mentioned above, the AMC failed to 
readjudicate the claims on appeal and issue an SSOC.  While 
service connection for allergic rhinitis has been granted in 
this appeal, the RO/AMC must comply with the remand order and 
readjudicate the claim for service connection for residuals, 
implant, first metatarsophalangeal joint of the left foot, 
and issue an SSOC if that claim remains denied.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for residuals, 
implant, first metatarsophalangeal joint 
of the left foot (claimed as joint pain).  
If the benefit sought on appeal remains 
denied, issue an SSOC, before the case is 
returned to the Board for further review, 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


